USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 93-2151                                    UNITED STATES,                                      Appellee,                                          v.                                     JOSE ROBLES,                                Defendant, Appellant.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. Joseph L. Tauro, U.S. District Judge]                                            ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Stahl, Circuit Judge.                                         _____________                                 ____________________            Heidi  E. Brieger,  Assistant United  States Attorney,  with  whom            _________________        Donald K. Stern, United States Attorney, was on brief for appellee.        _______________            John L. Roberts, by appointment of the Court, for appellant.            _______________                                 ____________________                                   January 20, 1995                                 ____________________                      CAMPBELL,   Senior   Circuit  Judge.     Defendant-                                  _______________________            Appellant  Jose Robles  appeals from  his conviction  after a            jury trial  in the district  court and sentence  for cocaine-            related offenses.  We affirm in all respects.                                    I. BACKGROUND                                    I. BACKGROUND            A. Facts            A. Facts                      Viewed  in   the  light   most  favorable   to  the            government, see  United States v. Argencourt,  996 F.2d 1300,                        ___  _____________    __________            1303 (1st Cir. 1993), cert. denied, 114 S.  Ct. 731 (1994), a                                  ____________            reasonable jury could  have found  the following  facts.   In            February  1992, Robles  began working  as  a houseman  at the            Bostonian  Hotel   in  Boston,  Massachusetts.    During  his            employment  there,  Robles befriended  another  houseman, co-            defendant Marlio  Motta.   Motta then  resided at  59 Blossom            Street,  Chelsea,  Massachusetts, but  he  was  a citizen  of            Colombia, where his family resided.                      In  the fall of  1992, Robles  and Motta  agreed to            import  cocaine from  Colombia  to Boston  by having  Motta's            family  in  Colombia  conceal  the  cocaine  within  a  metal            cylinder  and  then ship  the  cylinder  to  Boston.   Around            November  1992,  Robles  and Motta  invited  Robles'  cousin,            Orlando   Figueroa,  to   35   Westwind   Road,   Dorchester,            Massachusetts, an  apartment  leased by  Robles'  girlfriend,            Elizabeth  Diaz,  and  occupied,  at  least  occasionally, by            Robles.  Robles  and Motta  asked Figueroa if  he would  help                                         -2-            them  retrieve  the  cylinder  by  putting his  name  on  the            shipping  papers as the  consignee.  They  told Figueroa that            they   needed   someone       like   Figueroa       with   an            identification card in whose name the shipment could be sent.            Robles and Motta told Figueroa  that once the cocaine arrived            in the United  States, they wanted him  to appear at the  air            cargo   facility  at   Boston's  Logan   Airport,  show   his            identification to Customs officials to prove that  he was the            consignee, and then take  custody of the package.   In return            for his assistance, Robles and Motta  offered to pay Figueroa            a  total of  $10,000.    Figueroa  agreed  to  take  part  as            requested.                      On  or  about  December  10,  1992,  the  cylinder,            shipped  via Challenge  Air Cargo  from Bogota,  Colombia via            Miami, Florida arrived at  the Continental Airlines Air Cargo            Facility at Logan Airport, Boston, for a consignee identified            on  the  shipping  documents  as  "Orlando  Figueroa"  of  29            Westwind Road,  Dorchester,  Massachusetts.    This  was  not            Figueroa's address,  but rather  the address of  Jose Robles'            family.  The cylinder was contained within a wooden crate.                      At  about 1:00  p.m. on  December 14,  1992, United            States Customs Senior  Inspector Lawrence Campbell,  assigned            to  the  Contraband  Enforcement  Team,  conducted a  routine            inspection  of the crate at  Logan Airport.   He noticed that            the crate was  coming from a country that he  recognized as a                                         -3-            source country for narcotics.  Campbell  also took note that,            according to the  Challenge Air Cargo airway bill,  the crate            contained  a   metal  machine  part  stated   to  be  without            commercial  value,  and   shipped  without  insurance.     In            addition, Campbell noticed that the machine part was destined            for  a  residential,  rather   than  a  commercial,  address.            Finally, Campbell  determined that the shipping  costs ($212)            exceeded the declared Customs value ($150) of the item.                      That  same afternoon,  Motta, Robles,  and Figueroa            drove to Logan Airport in Motta's girlfriend's car to pick up            the  package.   Robles and  Figueroa entered  the Continental            Airlines  terminal  at  approximately 4:45  p.m.,  and Robles            inquired of a Continental  Airlines employee, Robert Bennett,            about the status  of the  package.  Mr.  Bennett told  Robles            that the shipment had arrived, but that it was not  yet ready            to be released.  Mr. Bennett told Robles to return to pick it            up the following day.                      Meanwhile,  in light  of what  he considered  to be            suspicious  circumstances  surrounding the  shipment  of this            package, Campbell decided to conduct further inspection.  The            crate was removed to the Customs Facility at Sealand in South            Boston, Massachusetts  in the late afternoon  of December 14.            There  it  was  subjected  to  x-ray  testing,  which  proved            inconclusive.  A drug detection dog who sniffed the crate did            not alert  to  the  presence of  narcotics.    Campbell  then                                         -4-            manually examined the  cylinder by tapping  it on both  ends,            which  sounded solid, and then  by tapping it  in the middle,            which,  he   testified,  produced  a   completely  different,            "hollow" sound.  He  then decided to drill into  the cylinder            to determine whether there  was contraband concealed  within.            He  first attempted to drill  into the ends  of the cylinder,            but without success;  he stated that  the drill was  "burning            more than  anything  else."   However, when  he attempted  to            drill  into the center of  the cylinder, the  drill bit "went            straight through"  and emerged  covered with a  white powdery            substance.   A field test  of the substance  was positive for            the presence of "some sort of opium alkaloid."                      Customs agents  then transported the cylinder  to a            machine  tool  shop  in Norwood,  Massachusetts  for  further            examination.  At approximately 8:00 p.m. on December 14, they            succeeded  in drilling a one-inch hole into the center of the            cylinder.    Over  the  next several  hours,  Customs  agents            extracted  approximately 2.75  kilograms of cocaine  from the            cylinder, finally completing  the job at  about 1:00 a.m.  on            December 15.   In addition,  they removed a  piece of  carbon            paper from  the cylinder.   From  experience, they  knew that            carbon  paper  was commonly  used  by smugglers  in  order to            interfere with  x-ray examinations.   They then  poured flour            and  a small amount of cocaine back into the cylinder, sealed                                         -5-            it,  repainted it, and repacked it into its shipping crate in            orderto attempt acontrolled delivery1 tothe listed consignee.                      On  the  morning  of  December  15,  Customs agents            transported  the  crate   containing  the  cylinder   to  the            Continental Airlines Air Cargo  facility.  That same morning,            either Robles  or Figueroa contacted a  friend, Luis Serrano,            and asked him to drive Robles and Figueroa to the airport  to            retrieve a package.  Robles, Figueroa, and Serrano arrived at            the Continental terminal at  approximately 10:55 a.m.  Robles            and Figueroa entered the building, and Robles inquired at the            counter  about the status of  the package.   Mr. Bennett told            Robles that  the package  would be  available for  release at            1:00 p.m. that afternoon.                      At approximately 1:20 p.m.,  Robles, claiming to be            Figueroa, called the Continental Air Cargo facility and asked            to  speak with the manager.   Special Agent  Protentis of the            United  States  Customs  Service,  acting  in  an  undercover            capacity, took  the phone call.  Robles, who again identified            himself  as  Figueroa, was  informed  by  Protentis that  the            package was ready to be  picked up.  He informed Robles  that            Robles was first required to bring the necessary paperwork to                                            ____________________            1.  United  States  Customs Special  Agent Timothy  N. Gildea            testified that a controlled delivery  "is when we would allow            a package with  contraband or  a package  that had  contained            contraband to  go to the importer so  that we can trace where            the  package  is  going  to  and  try  to  identify  the  co-            conspirators."                                         -6-            the  Customs  officials  in  order to  secure  the  package's            release.   Once  Customs had  cleared  the package,  he  said            Robles should  return to  the Continental Air  Cargo facility            with the paperwork, and then the package would be released to            him.                      Shortly  thereafter,  Robles  called Motta  at  the            Bostonian Hotel.  Motta told Robles to hail a taxi, and, with            Figueroa, pick up Motta  at the Bostonian Hotel.   Robles did            so.    After  Robles and  Figueroa  picked  up  Motta at  the            Bostonian,  they took  the  taxi to  the Continental  freight            facility at Logan, arriving at about 3:00 p.m.                      Robles and  Figueroa entered the  facility, leaving            Motta  in  the  taxi.    Robles  spoke  to  the   Continental            employees.  He was told by them what he needed to do to clear            the  package through Customs.  He  and Figueroa then returned            to  the cab, which drove them to  the Customs Office.  At the            Customs Office,  Robles and Figueroa  obtained clearance  for            release  of  the  package,  which  they  then  took  back  to            Continental in the cab.                      Once back inside the Continental  freight facility,            Robles arranged with Continental employees for the package to            be brought to the cab.  After loading the crate into the cab,            Robles,  Motta, and  Figueroa  left Logan  Airport.   Customs            Agents  intended to seize the crate  and the cab's passengers            following a "controlled delivery."   However, the agents lost                                         -7-            sight  of  the taxi  at some  point  in the  Callahan Tunnel.            Figueroa testified  that after leaving Logan  Airport the cab            traveled  to the rear of  35 Westwind Road,  where Robles and            Motta unloaded the crate into the apartment.                      Prior to  the shipment of the  package, sometime in            December 1992, Motta had asked Jeff MacDonald, an engineer at            the  Bostonian Hotel,  whether  he could  borrow a  "Sawzall"            power  saw from the hotel.  MacDonald  agreed to lend the saw            to Motta.                      After Robles and Motta  unloaded the crate into the            apartment  at 35 Westwind Road, they attempted to use the saw            to  cut through the cylinder, but  were unable to get the saw            to operate properly.   Unable to get to the  cocaine, Robles,            Motta, and Figueroa left the apartment.                      Also on December 15, Agent Gildea obtained a search            warrant to search  for cocaine and  drug paraphernalia at  29            Westwind Road, the home  of Robles' parents, and the  home to            which the crate was addressed.  The search was carried out at            approximately 5:30 p.m., but nothing incriminating Robles was            found.   On December  17, 1992, following  conversations with            Figueroa, law  enforcement agents  obtained a  search warrant            for the premises at  35 Westwind Road.  During  the execution            of that search warrant on the same day, the agents seized the            crate  and the cylinder, which  had been placed  in a utility            closet on the first floor of the apartment.  In addition, the                                         -8-            agents found a tool box made of red-painted metal and labeled            with the  words "HEAVY-DUTY  SAWZALL" in an  upstairs utility            closet.  Inside the sawzall box  was the power saw itself, as            well as an invoice  indicating that the owner of  the sawzall            was the Bostonian Hotel in Boston, Massachusetts.                      Also  on  December  17, law  enforcement  officials            obtained and executed a search warrant for the premises at 59            Blossom Street,  Motta's residence.  During  the execution of            that warrant, law enforcement agents seized Motta's Columbian            passport   and  other   Columbian  identification   cards;  a            Continental Airlines  Air Cargo  bill for the  metal cylinder            shipped  from  Columbia  to   Boston;  and  an  address  book            containing,  among  other   entries,  entries  for   "Orlando            Figueroa,  29 Westwind  Rd.,  Dorchester,  Mass. 02125,"  and            "Jochy 287-1014" (the telephone number for 29 Westwind Road).            B. Proceedings Below            B. Proceedings Below                      Robles  was indicted  by  a federal  grand jury  on            April 15, 1993.   The indictment charged him with  conspiracy            to  import  cocaine, in  violation of  21  U.S.C.     963 and            952(a); importation  of cocaine  and aiding and  abetting, in            violation of 21 U.S.C.   952 and 18 U.S.C.   2; conspiracy to            possess cocaine with intent to distribute, in violation of 21            U.S.C.   846; and  attempt to possess cocaine with  intent to            distribute and aiding and abetting, in violation of 21 U.S.C.              846 and 18 U.S.C.   2.                                         -9-                      On July 27, 1993, the district court denied Robles'            motion in limine seeking to exclude evidence of Robles' prior                   _________            drug  activities.   In  addition, the  district court  denied            Robles' motions to suppress  certain physical evidence.  With            respect to the  cocaine seized from the  cylinder, the court,            without a hearing, ruled that Customs agents had  conducted a            routine border search, and  accordingly had lawfully searched            the cylinder without a warrant.  With respect to the tool box            and  power saw seized from 35 Westwind Road, the court, after            a brief hearing, ruled that Robles  had standing to challenge            the warrant  because his  girlfriend lived in  the apartment.            However,  it also ruled that the  tool box and power saw were            lawfully seized because  they were in  plain view during  the            execution of a valid search warrant.                      On July  28, 1993, the court  denied Robles' motion            for a judgment of acquittal.  On July 30, 1993, after a five-            day trial, the  jury convicted  Robles on each  count of  the            indictment, and  the court imposed sentence  on September 24,            1993.   Judgment was entered  on October 7,  1993, from which            this appeal was taken.                                         II.                                         II.            A.   Denial of a  Motion to  Suppress Evidence Seized  as the            A.   Denial of a  Motion to  Suppress Evidence Seized  as the            Result of a Nonroutine, Warrantless Border Search            Result of a Nonroutine, Warrantless Border Search                      Robles contends  that the  district court  erred in            denying his motion to suppress evidence seized as a result of            the  drilling search of the metal cylinder.  He concedes that                                         -10-            Logan   Airport   was  the   functional   equivalent   of  an            international border,  and that  the agents were  entitled to            conduct a  routine border  search of  the cylinder  without a            warrant,  probable  cause or  any  level of  suspicion.   But            Robles contends  that drilling into the  cylinder went beyond            the  limits of the usual  routine border search.   To justify            such  a  nonroutine  search,   there  had  to  be  reasonable            suspicion.  Because  reasonable suspicion was absent,  Robles            continues, the  drilling was improper.  To hold otherwise, he            urges,   would  be   to   subject  "international   cargo  to            destructive  searches, in cases  without reasonable suspicion            and exigent circumstances, and  absent review by an impartial            judicial officer."                        The government concedes that drilling a hole in the            cylinder was  nonroutine.   The government also  accepts that            damaging border  searches of this nature  cannot be conducted            except upon  a  showing of  reasonable  suspicion.   But  the            government   insists   that   the  suspicious   circumstances            surrounding  the crate  and the  enclosed cylinder  fully met            that standard.                       Where, as here, the district court made no findings            of fact with respect to its denial of the motion to suppress,            this  court reviews  the record  de novo.   United  States v.                                             _______    ______________            Garcia, 983 F.2d 1160, 1167 (1st Cir. 1993); United States v.            ______                                       _____________            Sanchez, 943 F.2d 110, 112 (1st Cir. 1991).  We are not bound            _______                                         -11-            by the district  court's reasoning,  and will  affirm if  the            ruling below  is  supported by  any independently  sufficient            ground.    Garcia,  983  F.2d   at  1167;  United  States  v.                       ______                          ______________            McLaughlin, 957 F.2d 12, 16 (1st Cir. 1992); United States v.            __________                                   _____________            Bouffard, 917 F.2d 673, 677 n.7 (1st Cir. 1990).            ________                      It  is well-settled,  as the  parties all  concede,            that routine  border searches, conducted for  the purposes of            collecting  duties and  intercepting contraband  destined for            the interior  of the United States, do not require reasonable            suspicion, probable cause,  or a warrant.   United States  v.                                                        _____________            Montoya de Hernandez,  473 U.S. 531, 537-38 (1985);  see also            ____________________                                 ________            United  States  v.  Ramsey,  431  U.S.  606,  616-619  (1977)            ______________      ______            (routine border searches are reasonable within the meaning of            the Fourth Amendment); United States  v. Braks, 842 F.2d 509,                                   _____________     _____            511  (1st Cir. 1988) (routine border  searches not subject to            any requirement of reasonable suspicion).                      The  rule  as  to  nonroutine  border  searches is,            however, different.    There  must  be  reasonable  suspicion            before a search can lawfully be conducted.  In the Braks case                                                               _____            we  listed   factors  used   to  determine  what   degree  of            invasiveness or  intrusiveness would  render a  border search            nonroutine.  These factors include "whether force is used  to            effect the search."  Braks, 842 F.2d at 512.                                   _____                      Drilling into  a closed, metal  cylinder, as  here,            was using  "force . . . to  effect the  search."   Id.    Cf.                                                               ___    ___                                         -12-            United  States v. Chadwick, 532 F.2d 773, 783 (1st Cir. 1976)            ______________    ________            (breaking into  locked suitcases), aff'd, 433  U.S. 1 (1977),                                               _____            cited in  Braks, 842 F.2d at  512 n.9.  As  Customs Inspector            ________  _____            Campbell conceded, drilling was  "for the most part" unusual,            and "not an everyday occurrence."   We have little difficulty            concluding that drilling a  hole into the cylinder was  not a            routine search.                      Customs  agents,  as  already  said,  must  have  a            "reasonable" level  of  suspicion before  conducting  such  a            nonroutine  border   search.    To   satisfy  the  reasonable            suspicion standard, agents must "demonstrate  some objective,            articulable  facts  that  justify  the intrusion  as  to  the            particular  person and  place  searched."   United States  v.                                                        _____________            Uricoechea-Casallas,  946  F.2d  162,  166  (1st  Cir.  1991)            ___________________            (citing Braks, 842 F.2d at 513).                    _____                      We agree with the government that this standard was            met here.  The shipping documents, which the agents examined,            indicated that the shipment contained a metal machine part of            no commercial value, coming  without insurance from  Columbia               a known  source country  for narcotics     to an  apparent            residence,  rather than to a business.  From the documents it            appeared  that  the  shipping  cost exceeded  the  cylinder's            declared value.  Tapping the  cylinder in the middle produced            a "completely  different" hollow  sound from the  way tapping            the  solid ends  had sounded,  suggesting the  presence  of a                                         -13-            hollow  compartment  within.     Quite   obviously,  such   a            compartment could be used  to transport contraband, as proved            to  be the  case.   Given the  cylinder's lack  of commercial            value, its residential destination, and the fact that to ship            it cost more than its  value, the agents reasonably suspected            that  the hollow cylinder was  not being shipped  for its own            sake but rather  was being employed to import contraband from            Columbia into this country.  The above objective facts, which            the agents learned in the course of their routine preliminary            search, were sufficient to justify the more intrusive search,            by drilling, which the Customs officials then initiated.2                      We affirm the district court's denial of the motion            to suppress  evidence derived from the search  and seizure of            the cylinder.            B. Denial of a  Motion to Suppress Evidence Seized  without a            B. Denial of a  Motion to Suppress Evidence Seized  without a            Warrant from a Home            Warrant from a Home                      Robles next contends that  the denial of his motion            to suppress a  tool box and  the power saw  within      items            seized  from his girlfriend's home at 35 Westwind Road    was            error.    Our  above  holding defeats  Robles'  first  reason                                            ____________________            2.  Robles cites United States v. Cardona-Sandoval, 6 F.3d 15                             _____________    ________________            (1st Cir.  1993)  (involving a  destructive,  "stem-to-stern"            search of a pleasure  craft) in support of his  argument that            none of the facts  mentioned above were objective facts.   We                                                    _________            disagree. The written statements  in the shipping  documents,            the  country  of  origin  of  the cylinder,  and  the  sounds            produced  by tapping on the cylinder  were all objective, and            were  sufficient to raise a reasonable suspicion at the close            of the preliminary routine inspection.                                         -14-            offered  in support of this  claim    namely,  that since the            warrantless  border search which  provided probable cause for            the  search  of the  apartment  was  supposedly illegal,  any            evidence  seized  as a  result  was "fruit  of  the poisonous            tree."   As  just held,  the search  of the cylinder  was not            illegal.  Robles further argues, however, that seizure of the            tool box and power  saw was illegal because neither  item was            mentioned in thewarrant tosearch the 35Westwind Roadpremises.                      The search  warrant  authorized seizure  of  (1)  a            wooden crate addressed to Figueroa; (2) the cylinder; (3) all            papers  relating  to  the  shipping  of  the  crate  and  the            cylinder; (4) all  papers or photographs relating  in any way            to the defendants; and  (5) all documents evidencing dominion            or control  of the premises.   Nothing was said as  to a tool            box  or saw.  The government contends, however, that the tool            box,  with the saw within,  was evidence in  "plain view" for            which a warrant was not required.                      Law  enforcement agents may seize evidence in plain            view  during a lawful search even though the items seized are            not  included within the scope  of the warrant.   Coolidge v.                                                              ________            New Hampshire,  403 U.S.  443, 465  (1971); United  States v.            _____________                               ______________            Caggiano,  899 F.2d 99, 103 (1st Cir. 1990); United States v.            ________                                     _____________            Rutkowski, 877 F.2d 139, 140 (1st Cir. 1989).  To fall within            _________            the  "plain  view"  doctrine,  a  seizure  must  satisfy  two            criteria:   first,  the officers'  presence at  the  point of                                         -15-            discovery must be lawful,  and second, the item's evidentiary            value  must be immediately apparent to the searchers.  United                                                                   ______            States v. Giannetta, 909 F.2d 571, 578 (1st Cir. 1990).3            ______    _________                      The seizure  of the tool box  meets these criteria.            The agents were lawfully on the premises at 35 Westwind Road,            pursuant to a valid  search warrant.  Once there,  the agents            were authorized to  look within the utility closet (where the            tool  box  was  found)  in   order  to  search  for   papers,            photographs and  other documents.   As the Supreme  Court has            noted:                      A   lawful   search  of   fixed  premises                      generally extends to  the entire area  in                      which  the object  of the  search  may be                      found  and   is   not  limited   by   the                      possibility that separate  acts of  entry                      or  opening may  be required  to complete                      the   search.    Thus,   a  warrant  that                      authorizes  an officer  to search  a home                      for   illegal   weapons   also   provides                      authority   to   open  closets,   chests,                      drawers,  and  containers  in  which  the                      weapon might be found.            United States v. Ross, 456 U.S. 798, 820-21 (1982)  (footnote            _____________    ____            omitted).  Finally,  the tool  box was labelled  on its  side            with the words "HEAVY-DUTY SAWZALL."  Since the officers knew            that  cocaine  had  been   concealed  within  a  heavy  metal            cylinder,  which must perforce  be opened  in some  manner in                                            ____________________            3.  Courts also historically have required that the discovery            of the item be inadvertent -- i.e., that the searching agents            not  suspect  in  advance  that  they would  find  the  item.            However, the Supreme Court  has stated that "inadvertence" is            not  a  necessary condition  of a  plain  view seizure.   See                                                                      ___            Horton v. California, 496 U.S. 128, 130 (1990).            ______    __________                                         -16-            order to remove the  cocaine, the evidentiary value of  a saw            capable of performing that task was readily apparent.                      The  box was  thus properly  seized as  evidence in            plain view.   As Ross, supra, makes  clear, there was also no                             ____  _____            unlawfulness  in   opening  the   tool  box  to   search  its            contents.4 Quite  apart from  its own evidentiary  value, the            box  was a  possible repository  for items  mentioned  in the            warrant, such as papers,  documents and photographs, of which            seizure  was  authorized.   Just  as  the  agents  could open            closets, chests, doors and other containers, in order to look            for  these, they  were authorized  to open  the box  for that            purpose.  Once the  box was opened, the evidentiary  value of            the power saw found within was obvious.                      We find no error in  the district court's denial of            Robles' motion to suppress as evidence the tool box and power            saw seized from 35 Westwind Road.                                            ____________________            4.  Texas  v. Brown, 460  U.S. 730 (1983),  upon which Robles                _____     _____            relies  for the proposition that  even if the  seizure of the            tool box  was lawful, the  subsequent search of  its contents            was  not, is  not to the  contrary.   That case  involved the            warrantless seizure of a  balloon containing heroin.  Justice            Stevens stated  that where a  movable container  is in  plain            view,  it could  be seized  without a  warrant if  there were            probable cause to believe  it contained contraband.  However,            he continued, once  in custody  there was no  reason to  fear            destruction  of the evidence, and thus there was no reason to            excuse  the  inconvenience  of  obtaining  a  warrant  before            opening  the   container.    Id.  at   749-50  (Stevens,  J.,                                         ___            concurring).  Here, as we have noted, the officers were armed            with a warrant with authorized them to open a wide variety of            containers in order to search for papers.  There was  no need            to  wait to obtain a separate warrant before opening the tool            box.                                         -17-            C.   Conclusion            C.   Conclusion                        Robles challenges certain of the district court's            evidentiary rulings  on a variety of  other grounds, claiming            unfair   prejudice,  likelihood   of   confusion,   lack   of            authentication  and  the  admission  of  inadmissible opinion            testimony.   Robles also challenges the  denial of his motion            in  limine to  exclude testimony  as to  prior bad  acts; the            __________            court's jury instructions;  the sufficiency of the  evidence;            the  application  of  the  sentencing  guidelines;   and  the            effectiveness  and competence  of defense  counsel.   None of            these  claims of error call for extended discussion here.  We            have carefully considered each of them and we find them to be            without merit.           Affirmed.                                     ________                                                      -18-